UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM F-X APPOINTMENT OF AGENT FOR SERVICE OF PROCESS AND UNDERTAKING A. Name of issuer or person filing ("Filer"): TransregionalCapital Limited B. (1) This is [check one] þ an original filing for the Filer ¨ an amended filing for the Filer (2) Check the following box if you are filing the Form F-X in paper in accordance with Regulation S-T Rule 101(b)(9) ¨ C.Identify the filing in conjunction with which this Form is being filed: Name of registrant TransregionalCapital Limited Form type Form CB File Number (if known) Unknown Filed byTransregionalCapital Limited Date Filed (if filed concurrently, so indicate) Concurrently D. The Filer is incorporated or organized under the laws of Ireland has its principal place of business at: Pinnacle 2, EastPoint Business Park
